 

 Exhibit 10.1

 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT is entered into as of October 6, 2017 by and
between MusclePharm Corporation, a Nevada Corporation (with Federal Tax
Identification # 77-0664193) and Canada MusclePharm Enterprises Corp., a Canada
Corporation (with Business #80389 8915 RC0001), (individually or collectively,
“Borrower”), and Crossroads Financial Group, LLC, a North Carolina limited
liability company (“Lender”).
 
RECITALS
 
A.   Borrower has requested that Lender provide financial accommodations to
Borrower as more fully set forth herein and in the Loan Documents.
 
NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the Parties hereby agree as follows:
 
AGREEMENT
 
1.   Certain Definitions and Index to Definitions.
 
1.1   Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with GAAP consistently applied.
 
1.2   Definitions. All other terms contained in this Agreement that are not
specifically defined herein shall have the meanings provided in the UCC or the
Personal Property Security Act of any relevant jurisdiction, as applicable, to
the extent the same are used herein. All references herein to the singular or
plural shall also mean the plural or the singular, respectively. As used herein,
the following terms shall have the following meanings:
 
1.2.1 “Acceptable Forum”- see Section 30 hereof.
 
1.2.2 “Additional Loan Fee”- see Section 3.4.3 (e) hereof.
 
1.2.3 “Assurances”- see Section 4.2 hereof.
 
1.2.4 “Advances” - see Section 2.1.1 hereof.
 
1.2.5 “Agreement” - this Loan and Security Agreement, together with all exhibits
and schedules hereto, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, or replaced.
 
1.2.6 “Allowable Amount” - the lesser of (i) the Borrowing Base less
Availability Reserves and (ii) the Maximum Amount.
 
 
 
 


1

 
 
1.2.7 “Availability Reserves” - as of any date of determination, such amounts as
Lender may from time to time establish and revise, in its Permitted Discretion,
reducing the amount of Advances which would otherwise be available to Borrower
hereunder:
 
(a) To reflect events, conditions, contingencies or risks which, as determined
by Lender, which may affect either (i) the Collateral or any other property
which is security for the Obligations or its value, (ii) the assets, business or
prospects of Borrower or any Obligor, or (iii) the security interest and other
rights of Lender in the Collateral (including the enforceability, perfection and
priority thereof);
 
(b) In the amount of any Third Party Claim, until such time as Lender has
determined in good faith that the Third Party Claim is unlikely to be asserted;
 
(c) To reflect Lender's belief that any collateral report or financial
information furnished by or on behalf of Borrower or any Obligor to Lender is or
may have been incomplete, inaccurate or misleading in any material respect; or
 
(d) In respect of any state of facts that Lender determined constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.
 
1.2.8 “Average Unused Portion of the Maximum Amount” - the Maximum Amount less:
(a) the average Advances outstanding during the immediately preceding month; and
(b) the Availability Reserves.
 
1.2.9 “Avoidance Claim” - any claim that any payment received by Lender from or
for the account of Borrower or on account of any Collateral is avoidable under
the United States Bankruptcy Code or any other state or federal debtor relief
statute, or under any Canadian Insolvency Legislation.
 
1.2.10 “Borrower” - see Preamble hereof.
 
1.2.11 “Borrowing Base” – the lower of the following, when applied to Eligible
Inventory plus Eligible In-Transit Inventory, by Category:
 
(a) Up to 70% of Inventory Cost; or
 
(b) Up to 75% of Net Orderly Liquidation Value.
 
1.2.12 “Borrowing Base Certificate” - a request for an Advance, in a form
acceptable to Lender, which form may be electronic or hard copy.
 
1.2.13 “Business Day” - any day which is not a Saturday, Sunday, or other day on
which national banks in the United States are authorized or required to be
closed.
 
 
 
2

 
 
1.2.14 “Canadian Insolvency Legislation” shall mean any of the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and
the Winding-Up and Restructuring Act (Canada), each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or compromise of the claims of its
creditors against it.
 
1.2.15 “Category” - The Inventory categories as defined by Lender on the
Borrowing Base Certificate, including Finished Goods, In-Transit Inventory, and
Ineligible Inventory, Work in Process, and any new Inventory category added by
Lender following a third party appraisal.
 
1.2.16 “Chosen State” – North Carolina.
 
1.2.17 “Clearance Days” - One Business Day for wires and ACH receipts and Three
Business Days for check receipts.
 
1.2.18 “Clearance Day Payments” - payments received by Lender, in whatever form
and from whatever source in reduction of the Obligations.
 
1.2.19 “Collateral” – All Borrower’s present and future Accounts, Chattel Paper,
Goods (including Inventory and Equipment), Instruments, Investment Property,
Documents, General Intangibles, Intangibles, Letter of Credit Rights, Commercial
Tort Claims, Deposit Accounts, Supporting Obligations, Documents, Records and
the proceeds thereof.
 
1.2.20 “Collateral Oversight Fee” – 0% per month of the Loan Account balance to
compensate Lender for the cost of monitoring the Collateral.
 
1.2.21 “Complete Termination” – Complete Termination occurs upon satisfaction of
the following conditions:
 
(a) Payment in full of all Obligations;
 
(b) If Lender has issued or caused to be issued guarantees, commitments to third
parties or letters of credit on behalf of Borrower, acknowledgement from any
beneficiaries thereof that Lender or any other issuer has no outstanding direct
or contingent liability therein.
 
(c) Borrower has executed and delivered to Lender a general release in the form
of Exhibit 1.2.20(c) attached hereto.
 
1.2.22 “Contractual Termination Date” – The end of the Initial Term or any
Renewal Term, as the case may be.
 
 
 
3

 
 
1.2.23 “Credit Accommodation” - any Advance or other extension of credit by
Lender to or on behalf of Borrower hereunder.
 
1.2.24 “Default Interest Rate Spread” – 0.5% per month.
 
1.2.25 “Default Rate”- the Interest Rate plus the Default Interest Rate Spread.
 
1.2.26 “Default Waiver Fee” - $1,000.
 
1.2.27  “Early Termination Date” – the date on which an Early Termination Event
occurs.
 
1.2.28 “Early Termination Event” – the occurrence of any of the following:
 
(a) The effective date of termination of this Agreement by Borrower set forth in
the notice of termination that is not the Contractual Termination Date;
 
(b) Borrower becomes a debtor in a case filed under the United States Bankruptcy
Code or any similar state proceeding, or subject to any proceeding under any
Canadian Insolvency Legislation;
 
(c) Borrower repays or is required to repay the Obligations (whether by
acceleration or otherwise) prior to the next Contractual Termination Date.
 
1.2.29 “Early Termination Fee” – In the event of an Early Termination Event,
Borrower shall pay Lender three percent (3%) of the Maximum Amount. The
Termination Fee shall be in addition to any other fees due to Lender hereunder.
 
1.2.30  “Eligible In-Transit Inventory” – as of any date of determination
thereof without duplication of any Eligible Inventory, In-Transit Inventory:
 
(a) Subject to Lender’s perfected and, subject to the Intercreditor Agreement,
first priority security interest;
 
(b) For which the purchase order is in the name of Borrower and title has passed
to Borrower;
 
(c) For which full payment has been delivered to the vendor of such Inventory
and evidence of such payment has been received by the Lender;
 
(d) Which has been delivered to a carrier in a foreign port or foreign airport
for receipt by Borrower in the United States or which has been delivered to a
carrier in the United States for receipt by Borrower in the United States within
5 Business Days of the date of release by U.S. Customs, but which has not yet
been received by Borrower;
 
 
 
4

 
 
(e) Which has been in transit for 60 days or less from the date of shipment of
such Inventory;
 
(f) For which the Bill of Lading reflects Lender as consignee;
 
(g) Which is insured in accordance with the provisions of this Agreement,
including cargo insurance; and
 
(h) Which is otherwise acceptable to Lender in its Permitted Discretion;
 
provided that the Lender may, in its Permitted Discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Lender determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the lien of the Lender (such as, without limitation, a right of stoppage in
transit) or may otherwise adversely impact the ability of the Lender to realize
upon such Inventory.
 
1.2.31 “Eligible Inventory” – Inventory (including (i) raw material used or
consumed by Borrower in the ordinary course of business in the manufacture or
production of other Inventory and (ii) Work in Process) of Borrower which is:
 
(a) Subject to Lender’s perfected and, subject to the Intercreditor Agreement,
first priority security interest;
 
(b) In Borrower’s possession and control and situated at a location in
compliance with this Agreement;
 
(c) Valued at the lower of cost or market, and
 
(d) Otherwise acceptable to Lender in its Permitted Discretion.
 
1.2.32 “Event of Default” - see Section 12 hereof.
 
1.2.33 “Factor” – Prestige Capital Corporation or any other entity that agrees,
pursuant to a factoring agreement or otherwise, to purchase the Accounts of
Borrower.
 
1.2.34 “Factoring Documents” – That certain Purchase and Sale Agreement between
Factor and Borrower dated January 11, 2016 (as amended or extended), and all
documents executed in connection therewith, or any other factoring or accounts
receivable financing agreement or related documents executed by Borrower and
Factor.
 
1.2.35 “Finished Goods” – Inventory that is ready for shipment to Borrower’s
customers.
 
1.2.36 “GAAP” - means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and pronouncements of the Financial
Accounting Standards Board (or any successor authority) that are applicable as
of the date of determination.
 
 
 
5

 
 
1.2.37 “Guarantors” - all individuals and entities now or hereafter guaranteeing
the Obligations, including Ryan Drexler (who shall only be subject to a Validity
Guaranty).
 
1.2.38  “In-Transit Inventory” – Inventory owned by Borrower that is in transit
to Borrower or an agent or contractor of or for Borrower.
 
1.2.39 “Ineligible Inventory” – Inventory of Borrower that is not Eligible
Inventory or Eligible In-Transit Inventory.
 
1.2.40 “Initial Term” – Six months from the date hereof.
 
1.2.41 “Insolvency Proceeding” means (a) any case, action or proceeding before
any court or other governmental authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of creditors
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal or
foreign law, including the Bankruptcy Code and the Canadian Insolvency
Legislation.
 
1.2.42 “Intercreditor Agreement” means that certain agreement, dated on or about
the date herewith, between Factor and Lender, as amended from time to time.
 
1.2.43 “Interest Rate” – 1.5% per month.
 
1.2.44 “Inventory Cost” – As determined by Lender, the lesser of (a) cost of
Eligible Inventory or Eligible In-Transit Inventory, as applicable, computed on
a first-in-first-out basis in accordance with GAAP, or (b) market value, as
reasonably determined by Lender in its Permitted Discretion utilizing, if
available, a third-party appraisal, of Eligible Inventory or Eligible In-Transit
Inventory, as applicable.
 
1.2.45 “Key Employees” – Ryan Drexler.
 
1.2.46 “Late Fee”- means two percent (2%) of the amount of any payment of
principal, fees, interest or any other amount due hereunder.
 
1.2.47 “Loan Account” – that portion of the Obligations which accrue interest
hereunder, including the sum of the unpaid balances of:
 
(a) Advances;
 
(b) Other payments made by Lender arising hereunder for which Borrower is liable
to Lender.
 
(c) Unpaid fees or interest when due hereunder
 
 
 
6

 
 
1.2.48 “Loan Documents” - this Agreement, together with any documents,
instruments and agreements, executed and/or delivered in connection herewith, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
 
1.2.49 “Loan Fee” – the Loan Fee Percent multiplied by the Maximum Amount at the
time this fee is earned.
 
1.2.50 “Loan Fee Percent” – 2.5% annually.
 
1.2.51 “Maturity Fee” – means two percent (2%) of the amount of Obligations
which remain unpaid and outstanding after the Termination Date resulting from an
Early Termination Event under clause (a) of the definition thereof.
 
1.2.52 “Maximum Amount” - $3,000,000.
 
1.2.53  “Minimum Advance” - $10,000.00
 
1.2.54 “Minimum Monthly Fee” – $22,500.
 
1.2.55 “Net Orderly Liquidation Value” – The value of Eligible Inventory or
Eligible In-Transit Inventory, as applicable, as determined by Lender in the
exercise of its Permitted Discretion, utilizing, if available, a third-party
appraisal, which could be obtained upon liquidation under distress conditions.
 
1.2.56 “Obligor” – the Borrower or any Guarantor.
 
1.2.57 “Obligations” - all present and future obligations owing by Borrower to
Lender whether arising hereunder or otherwise and whether arising before, during
or after the commencement of any Insolvency Proceeding by or against a Borrower.
 
1.2.58 “Over Advance Fee”- a fee of 0.25% of the amount by which the Obligations
exceed the Allowable Amount for each day that the Obligations exceed the
Allowable Amount, with a minimum Over Advance Fee of $25.00 per day.
 
1.2.59 “Parties” - Borrower and Lender.
 
1.2.60 “Permitted Discretion” – A determination made in good faith and in the
exercise of what the Lender believes is reasonable business judgment.
 
1.2.61 “Personal Property Security Act” means the Personal Property Security Act
as in effect in the Province of Ontario, the Civil Code of Quebec as in effect
in the Province of Quebec or any other Canadian Federal or Provincial statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time. References to sections of the Personal Property Security Act shall be
construed to also refer to any successor sections.
 
 
 
7

 
 
1.2.62 “Renewal Term” – six months.
 
1.2.63 “Subordinating Creditor” – any creditor of the Borrower which has
executed a Subordination Agreement.
 
1.2.64 “Subordination Agreement” - a subordination agreement in form and
substance acceptable to Lender whereby a Subordinating Creditor subordinates, in
favor of Lender, obligations owed to it by Borrower.
 
1.2.65 “Termination Date” - the earlier of (i) the Contractual Termination Date
or (ii) the date on which Lender elects to terminate this Agreement pursuant to
the terms herein, or (iii) the Early Termination Date.
 
1.2.66 “Third Party Claim” – claims asserted against Lender by any person or
entity relating in any way to the Lender’s relationship with Borrower other than
claims arising from Lender’s gross negligence or willful misconduct.
 
1.2.67 “UCC” - The Uniform Commercial Code in effect in the Chosen State at the
date on which a determination thereunder is to be made.
 
1.2.68 “Unused Line Fee” – 0.25% per annum of the Average Unused Portion of the
Maximum Amount.
 
1.2.69 “Work In Process” – Borrower’s partially finished Inventory.
 
2.   Credit Facilities.
 
2.1   Advances. Subject to the terms and conditions of this Agreement, from the
date on which this Agreement becomes effective until the Termination Date:
 
2.1.1 Lender, may, from time to time in its Permitted Discretion, make advances
(“Advances”) to Borrower, so long as, before and after such Advance, the
Obligations do not exceed the Allowable Amount. The fact that the Borrower is
bound to various covenants herein, the breach of which may allow Lender to
accelerate the due date of Borrower's Obligations hereunder, shall not be
construed to constitute a commitment by Lender to make any Advances hereunder,
all of which are in the sole discretion of Lender.
 
2.1.2 Lender may, in its discretion, from time to time, upon not less than five
days prior notice to Borrower, reduce the amount available under the Borrowing
Base to the extent that Lender determines that the number of days of the
turnover of the Inventory for any period has changed in any material respect, or
the nature and quality of the Inventory has deteriorated in any material
respect.
 
 
 
8

 
 
2.2   General Provisions.
 
2.2.1 Borrowing Base Certificate. Each request from Borrower for a Credit
Accommodation shall be accompanied by a Borrowing Base Certificate, completed
and signed by Borrower. Such Borrowing Base Certificate may be in either
electronic or hard copy form, as acceptable to Lender. The Borrowing Base
Certificate shall at all times be a bona fide and accurate representation of the
Collateral and Advances and comply with the representations and warranties
herein.
 
2.2.2 Crediting Borrower's Account. All Credit Accommodations by Lender may be
made by deposits or transfers to the account designated by Borrower.
 
2.2.3 Authorization for Credit Accommodations. Subject to the terms and
conditions of this Agreement, Lender is authorized to make Credit
Accommodations:
 
(a) Upon telephonic, facsimile, electronic or other instructions received from
anyone purporting to be an officer, employee or representative of Borrower; or
 
(b) At the sole discretion of Lender, and notwithstanding any other provision in
this Agreement, if necessary to meet any Obligations, including but not limited
to any interest not paid when due.
 
3.   Payments by Borrower.
 
3.1   In General.
 
3.1.1 Place of Payments. All payments hereunder shall be made by Borrower to
Lender at Lender’s address set forth herein or at such other place as Lender may
designate in writing.
 
3.1.2 ACH Debits. In order to satisfy any of the Obligations, Lender is hereby
authorized by Borrower to initiate electronic debit entries through the ACH or
other electronic payment system to any account maintained by Borrower. At the
Lender's request, Borrower shall execute and deliver to Lender an authorization
agreement for ACH debits.
 
3.1.3 Borrower irrevocably waives the right to direct the application of any and
all payments received at any time by Lender from or on behalf of Borrower and
specifically waives any right to designate application of payments. Borrower
irrevocably agrees that Lender shall have the exclusive right to determine the
order and method of the application of payments against the then due and payable
Obligations of Borrower in Lender's sole discretion and to revise such
application prospectively or retroactively in Lender's sole discretion.
 
3.2  Demand Obligation. Intentionally omitted.
 
 
 
9

 
 
3.3  Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate permitted by applicable law including, when applicable, the
Criminal Code of Canada (“Maximum Rate”). If Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the loans hereunder or, if it exceeds such unpaid principal,
refunded to Borrower. In determining whether the interest contracted for,
charged, or received by Lender exceeds the Maximum Rate, Lender may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
3.4   Interest and Fees.
 
3.4.1 Lender is authorized to debit the Loan Account for interest, fees and
other charges due Lender hereunder as and when due.
 
3.4.2 Interest.
 
(a) Subject to subsection (b) hereof, interest on the Loan Account balance shall
be payable monthly, in arrears, shall be computed at the Interest Rate computed
on the basis of a 360 day year, and shall be due on the first day of each month
following the prior calendar month.
 
(b) Default Interest. Immediately upon the occurrence of an Event of Default,
the interest rates otherwise applicable shall be increased to the Default Rate.
 
3.4.3 Fees.
 
(a) Audit Fee. Borrower shall immediately pay to Lender Lender’s out-of-pocket
expenses in connection with each audit Lender performs or causes to be performed
hereunder.
 
(b) Collateral Oversight Fee. Borrower shall pay the Collateral Oversight Fee to
Lender monthly, prorated for partial months, in arrears, on the first day of
each month following the accrual thereof.
 
(c) Default Waiver Fee. Borrower shall pay the Default Waiver Fee to Lender,
immediately upon the waiver by Lender of any Event of Default hereunder, so long
as the waiver was done at the Borrower’s request.
 
(d) Loan Fee. Borrower shall pay the Loan Fee to Lender, which Loan Fee shall be
fully earned and nonrefundable and shall be due and payable on (i) the date
hereof and (ii) the first day of every other Renewal Term (commencing with the
second Renewal Term). Loan Fees shall be accelerated and immediately due and
payable upon the occurrence of an Event of Default or upon termination of this
Agreement.
 
 
 
10

 
 
(e) Additional Loan Fee. Immediately upon any increase in the Maximum Amount,
Borrower shall pay to Lender a fee computed as the product of the Loan Fee
Percent and the amount of the increase in the Maximum Amount.
 
(f) Unused Line Fee. Borrower shall pay the Unused Line Fee to Lender on the
first day of each month during the term of this Agreement. Notwithstanding
anything to the contrary herein, Borrower may elect, by written notice to
Lender, to reduce the Maximum Amount, to an amount not less than $1,500,000,
without penalty. Any such written notice of reduction shall be irrevocable.
 
(g) Minimum Monthly Fee. Borrower shall pay to Lender any amount by which the
sum of the interest and Collateral Oversight Fee earned in any month (prorated
for partial months) is less than the Minimum Monthly Fee, due on the first day
of the following month.
 
(h) Attorneys’ Fees. Borrower shall pay to Lender all reasonable attorneys’ fees
and costs incurred in preparation of this Agreement and related documents. 
 
(i) Standard Fees. Borrower shall pay to Lender fees for such services as Lender
customarily charges. Lender shall have the right to change all or any of such
fees upon ten days’ notice to Borrower.
 
(j) Late Fee. Borrower shall pay to Lender the Late Fee for each payment of
principal, fees or interest or any other amount due hereunder which is not paid
within five days of its due date (or any check that does not clear), to cover
the extra expense involved in handling delinquent payments, provided that
collection of said Late Fee shall not be deemed a waiver by Lender of any of its
other rights under this Agreement or any other instrument given to secure this
indebtedness. The Borrower and Lender hereby agree that said fee is a fair and
reasonable charge for the late payment and shall not be deemed a penalty.
Additionally, Lender may exercise any and all other rights and remedies Lender
has as outlined herein or in the other loan documents that secure the loan
described herein.
 
(k) Maturity Fee. Borrower shall pay to Lender the Maturity Fee on the first day
of each month in the event that any Obligations remain outstanding after the
Termination Date resulting from an Early Termination Event under clause (a) of
the definition thereof, to cover the extra expense involved in handling a
matured loan, provided that collection of said Maturity Fee shall not be deemed
a waiver by Lender of any of its other rights under this Agreement or any other
instrument given to secure this indebtedness. The Borrower and Lender hereby
agree that said fee is a fair and reasonable charge for the failure to repay the
Obligations on the Termination Date resulting from such Early Termination Event
and shall not be deemed a penalty. Additionally, Lender may exercise any and all
other rights and remedies Lender has as outlined herein or in the other loan
documents that secure the loan described herein. The Maturity Fee shall be in
addition to all other fees due to the Lender.
 
 
 
11

 
 
(l) Over Advance Fee. Borrower shall pay to Lender the Over Advance Fee for each
day that the Obligations exceed the Allowable Amount.
 
(m) Misdirected Payment Fee. Borrower shall pay to Lender a misdirected payment
fee, immediately upon its accrual, in the amount of fifteen percent of the
amount of any payment received by Borrower from a customer or Account Debtor
that is not remitted to the Factor if required under the Factoring Documents or,
upon the occurrence of Event of Default and to the extent such payment is not
required to be remitted to Factor under Factoring Documents, to the Lender, in
each case within three (3) business days following the date of receipt by the
Borrower.
 
(n) Early Termination Fee. Borrower shall pay to Lender the Early Termination
Fee immediately upon the occurrence of an Early Termination Event under clause
(a) of the definition thereof; provided, that, in the event an Early Termination
Event under clause (a) of the definition thereof occurs after the sixth (6th)
month anniversary of the date hereof upon not less than ninety (90) days prior
written notice from Borrower to Lender, such Termination Fee shall be waived. In
addition, in the event that payment of the Obligations shall be accelerated by
Lender as a result of the occurrence and continuance of an Event of Default, the
Early Termination Fee in effect as of the date of such acceleration shall be
charged to Borrower on such date and such Early Termination Fee shall also be
added to the outstanding balance of the Obligations in determining the payoff
amount or the debt for the purposes of any judgment of foreclosure of any loan
documents given to secure the Obligations.
 
3.4.4 Application of Collections. Lender shall, for the purpose of the
computation of interest and the Collateral Oversight Fee due hereunder, add the
Clearance Days to any Clearance Day Payments, which is acknowledged by the
Parties to constitute an integral aspect of the pricing of Lender's facility to
Borrower, and shall apply irrespective of the characterization of whether
receipts are owned by Borrower or Lender. Should any check or item of payment
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment, and interest shall be recalculated accordingly.
 
4.   Indemnification Protection.
 
4.1   Notwithstanding payment in full of the Obligations and termination of this
Agreement, in the event that (i) a Third Party Claim has been asserted against
Lender, or (ii) Lender believes in good faith that a Third Party Claim may be
asserted against Lender, Lender may retain its security interest in the amount
of the Third Party Claim together with Lender’s good faith estimate of its costs
to be incurred in the defense thereof, until such time as the Third Party Claim
is withdrawn or satisfied, unless Lender receives Assurances (as defined below)
regarding its exposure to the Third Party Claim.
 
4.2   For the purposes hereof, “Assurances” shall mean collateral, a guaranty or
a letter of credit from an entity so that Lender reasonably believes in good
faith that the likelihood of loss resulting from the Third Party Claim is
remote.
 
 
 
12

 
 
5.   Grant of Security Interest.
 
5.1   To secure the performance of the Obligations, Borrower grants to the
Lender a security interest in the Collateral, and all proceeds and products
thereof.
 
6.   Authorization to File Financing Statements.
 
6.1   The Borrower irrevocably authorizes the Lender to file in any Uniform
Commercial Code or the Personal Property Security Act, as applicable,
jurisdiction any initial financing statements and amendments thereto that:
 
6.1.1 Indicate the Collateral as all present and after acquired assets, property
and undertaking of the Borrower, or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or any comparable provision in the Personal Property
Security Act, as applicable, or as being of an equal or lesser scope or with
greater detail;
 
6.1.2 Contain any other information required by part 5 of Article 9 of the UCC
or any comparable provision in the Personal Property Security Act, as
applicable, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Borrower is an organization,
the type of organization, and any organization identification number issued to
the Borrower and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral to be as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates;
 
6.1.3 Contain a notification that the Borrower has granted a negative pledge to
the Lender, and that any subsequent lien holder may be tortiously interfering
with Lender’s rights (it being understood and agreed that the security interest
granted by Borrower pursuant to the Factoring Documents or Drexler Transaction
(as defined below) shall not itself be deemed tortious interference with
Lender’s rights);
 
6.1.4 Advises third parties that any notification of Borrower’s Account Debtors
will interfere with Lender’s collection rights (it being understood and agreed
that, as between Lender and Factor, such notification shall be subject to the
Intercreditor Agreement).
 
6.2   The Borrower agrees to furnish any of the foregoing information to the
Lender promptly upon request;
 
6.3   The Borrower ratifies its authorization for the Lender to have filed any
like initial financing statements or amendments thereto if filed prior to the
date hereof; and
 
6.4   The Lender may add any supplemental language to any such financing
statement as Lender may determine to be necessary or helpful in acquiring or
preserving rights against third parties.
 
 
 
13

 
 
7.   Representations and Warranties by Borrower.
 
7.1   There are no actions or proceedings pending by or against Borrower or its
officers and Guarantors before any court or administrative or regulatory agency
and Borrower does not have knowledge or belief of any pending, threatened, or
imminent litigation, governmental investigations, or claims, complaints,
actions, or prosecutions involving Borrower, its officers or any Guarantor of
the Obligations, except for (a) ongoing collection matters in which Borrower is
the plaintiff, (b) matters that have been previously disclosed, prior to the
date hereof, in Borrower’s 10-K or 10-Q filings with the Securities and Exchange
Commission (the “Prior Filings”) or (c) matters which could not reasonably be
expected to result in monetary liability against Borrower in excess of $100,000
for any such matter individually or $250,000 for all such matters in the
aggregate.
 
7.2   All financial statements relating to Borrower that have been delivered by
Borrower to Lender have been prepared in accordance with GAAP and fairly present
Borrower’s financial condition as of the date thereof and Borrower’s results of
operations for the period then ended. There has not been a material adverse
change in the financial condition of Borrower since the date of the latest
financial statements submitted to Lender on or before the date hereof.
 
7.3   Borrower agrees to maintain books and records and its records pertaining
to the Collateral in accordance with GAAP and in such additional detail, form
and scope, as Lender shall reasonably require.
 
7.4   Borrower certifies that, to the best of Borrower’s knowledge, Borrower has
not been designated, and is not owned or controlled, by a “suspected terrorist”
as defined in Executive Order 13224. Borrower hereby acknowledges that Lender
seeks to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, Borrower hereby represents,
warrants and agrees that: (i) none of the cash or property that Borrower will
pay or will contribute to Lender has been or shall be derived from, or related
to, any activity that is deemed criminal under United States or Canadian law;
and (ii) no contribution or payment by Borrower to Lender, to the extent that
they are within Borrower’s control shall cause Lender to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, or any similar Canadian
statute and/or law. Borrower shall promptly notify Lender if any of these
representations ceases to be true and accurate. Borrower shall provide Lender
any additional information regarding Borrower that Lender deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. Borrower understands and agrees that if at
any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, Lender may undertake appropriate actions to
ensure compliance with applicable law or regulation, including but not limited
to segregation and/or redemption of Lender’s investment in Borrower. Borrower
further understands that Lender may release confidential information about
Borrower and, if applicable, any underlying beneficial owners, to proper
authorities if Lender, in its sole discretion, determines that it is in the best
interests of Lender in light of relevant rules and regulations under the laws
set forth in subsection (ii) above.
 
 
 
14

 
 
7.5 Borrower MusclePharm Corporation is a corporation, validly formed, existing
in the State of Nevada, and is in good standing under the laws of the State of
Nevada and is properly licensed and authorized to operate its business in any
other jurisdiction in which it conducts business. Borrower’s organizational
identification number assigned by the above state is E05807520060. Borrower’s
taxpayer identification number, if applicable, for U.S. Federal Income Tax
purposes is 77-0664193. The undersigned signatory on behalf of Borrower
represents that he or she has full power and authority to execute this Agreement
and bind Borrower hereto.
 
Borrower Canada MusclePharm Enterprises Corp. is a corporation, validly formed,
existing in Canada, and is in good standing under the laws of Canada and is
properly licensed and authorized to operate its business in any other
jurisdiction in which it conducts business. Borrower’s business number (BN)
assigned by the above is 001858551. Borrower’s taxpayer identification number,
if applicable, for U.S. Federal Income Tax purposes is N/A. The undersigned
signatory on behalf of Borrower represents that he or she has full power and
authority to execute this Agreement and bind Borrower hereto.
 
7.6 The execution, delivery, and performance by Borrower of this Agreement and
all agreements and documents described herein does not constitute a violation of
any law, regulation, judgment, order, contract, charter, by-laws, or other
instrument to which Borrower is a party or is otherwise bound or subject.
 
7.7 Borrower is not in default under any loan agreement, mortgage, lease, trust
deed, or similar agreement relating to the borrowing of money to which Borrower
is a party or is otherwise bound.
 
7.8 Reserved.
 
7.9 To the best of Borrower’s knowledge, each customer of Borrower is solvent
and Borrower has provided to Lender all documents and information available to
Borrower and requested by Lender concerning the business and creditworthiness of
each such customer.
 
7.10 Borrower has entered into the Factoring Documents, a copy of which has been
provided to Lender. The Factoring Documents are in full force and effect and no
default exists or is threatened with respect thereto. All payments due to
Borrower under the Factoring Documents have been duly and validly assigned by
Borrower to Lender.
 
7.11  All information, whether financial or otherwise, provided to Lender by
Borrower shall be true, accurate and correct in all material respects.
 
7.12 Borrower has not transferred, pledged or granted a security interest or
hypothec in its assets, or any of them, other than (a) to the extent Borrower
has fully disclosed the same in writing to Lender as of the date of this
Agreement, (b) pursuant to the Factoring Documents or Drexler Transaction, in
each case, subject to either a subordination agreement, the Intercreditor
Agreement or another intercreditor agreement acceptable to the Lender.
 
 
 
15

 
 
7.13 Borrower shall notify Lender immediately upon becoming aware of any issue
that may materially affect the value or condition of any Inventory.
 
7.14 Borrower’s Inventory is:
 
7.14.1 owned by the Borrower free and clear of all encumbrances, except those
encumbrances subject to either a subordination agreement, the Intercreditor
Agreement or another intercreditor agreement acceptable to the Lender;
 
7.14.2 with regard to Eligible Inventory that is not In-Transit Inventory, at
all times at a location under the control of the Borrower and such location(s)
shall have been disclosed to the Lender in writing;
 
7.14.3 reported to Lender at the lower of cost or market value including
reserves for obsolescence or slow moving Inventory as would otherwise be
required under GAAP;
 
7.14.4 with respect to Eligible Inventory, in salable condition as is and ready
for shipment; and
 
7.14.5 Is not subject to any license agreement except as disclosed to Lender in
writing.
 
8.   Authorization to Lender.
 
8.1   The Borrower irrevocably authorizes Lender, subject to the below, to take
any and all appropriate action and to execute any and all documents and
instruments, in the name of Borrower, that may be necessary or desirable to
accomplish the purposes of this Agreement including the filing on behalf of
Borrower:
 
8.1.1 After the occurrence and during the continuance of an Event of Default,
with such governmental authorities as are appropriate such documents (including,
without limitation, applications, certificates, and tax returns) as may be
required for purposes of having Borrower qualified to transact business in a
particular state or geographic location.
 
8.1.2 Any Correction Statement under Section 9-518 of the Uniform Commercial
Code or the Personal Property Security Act, as applicable, that Lender
reasonably deems necessary to preserve its rights hereunder.
 
8.1.3 After the occurrence and during the continuance of an Event of Default,
with any third party whose premises is used to store Inventory in order to
access, remove or otherwise deal with such Inventory.
 
8.2   Subject to the terms of the Intercreditor Agreement or any intercreditor
or similar agreement between Lender and Factor, Lender may notify Borrower’s
customers that the underlying Account has been assigned to Lender and that
payment thereof is to be made to the order of Lender and sent directly to
Lender. Such notification may be in the form that is annexed hereto as Exhibit
8.2.
 
 
 
16

 
 
8.3 Borrower authorizes Lender to accept, endorse and deposit on behalf of
Borrower any checks tendered by an account debtor “in full payment” of its
obligation to Borrower. Borrower shall not assert against Lender any claim
arising therefrom, irrespective of whether such action by Lender effects an
accord and satisfaction of Borrower's claims, under §3-311 of the UCC or the
Personal Property Security Act, as applicable, or otherwise.
 
9.   Power of Attorney.
 
9.1 Borrower irrevocably appoints Lender, or any person(s) designated by Lender,
as its attorney-in-fact, which appointment is coupled with an interest and shall
remain in full force and effect until all Obligations of Borrower to Lender have
been fully satisfied and discharged, with full power, at Borrower’s sole
expense, to exercise at any time in Lender’s discretion all or any of the
following powers:
 
9.1.1 Receive, take, endorse, assign, deliver, accept and deposit, in the name
of Lender or Borrower, any and all cash, checks, commercial paper, drafts,
remittances and other instruments and documents relating to the Collateral or
the proceeds thereof; provided that, absent the occurrence of an Event of
Default, such power may be exercised by Lender only in the ordinary course
administration of this Agreement;
 
9.1.2 After the occurrence and during the continuance of an Event of Default,
change Borrower’s address on all invoices and statements of Account mailed or to
be mailed to Borrower’s customers and to substitute thereon the designated
address;
 
9.1.3 Receive and open all mail addressed to Borrower, or to Borrower’s trade
name, at Lender’s address or, upon and during the continuance of an Event of
Default, any other designated address;
 
9.1.4 After the occurrence and during the continuance of an Event of Default,
take or bring, in the name of Lender or Borrower, all steps, actions, suits or
proceedings deemed by Lender necessary or desirable to effect collection of or
other realization upon any Collateral;
 
9.1.5 After the occurrence and during the continuance of an Event of Default,
create a “doing business as” entity (a “d/b/a”) with a name similar to Borrower
and open any deposit accounts under such name;
 
9.1.6 Execute on behalf of Borrower any UCC-l and/or UCC-3 Financing
Statement(s), financing statements or financing change statements pursuant to
any relevant Personal Property Security Act, as applicable, and, after the
occurrence and during the continuance of an Event of Default, any notices or
other documents necessary or desirable to carry out the purpose and intent of
this Agreement, and to do any and all things reasonably necessary and proper to
carry out the purpose and intent of this Agreement;
 
 
 
17

 
 
9.1.7 To receive and open mail addressed to Borrower in the ordinary course
administration of this Agreement and, after the occurrence and during the
continuance of an Event of Default, to change the address for delivery of
Borrower’s mail to Lender;
 
9.1.8 Endorse and take any action with respect to bills of lading covering any
Inventory; provided such power may be exercised by Lender only after the
occurrence and during the continuance of an Event of Default or, prior to the
occurrence of an Event of Default, only in connection with the ordinary course
administration of this Agreement.
 
9.1.9 After the occurrence and during the continuance of an Event of Default,
prepare and deliver invoices to Borrower’s customers, in the name of Lender or
Borrower;
 
9.1.10 After the occurrence and during the continuance of an Event of Default,
execute, file and serve, in its own name or in the name of Borrower, mechanics
lien or similar notices, or claims under any payment or performance bond for the
benefit of Borrower; and
 
9.1.11 Unless Borrower has paid the same within three (3) business days of
demand by Lender therefor, pay any sums necessary to discharge any lien or
encumbrance which is senior to Lender’s security interest in the Collateral
(other than (i) liens or encumbrances which, per the Intercreditor Agreement,
are senior to the security interest of Lender or (ii) liens in respect of the
Drexler Transaction, to the extent subject to a Subordination Agreement), which
sums shall be included as Obligations hereunder, and which sums shall accrue
interest at the Default Rate until paid in full.
 
9.2 Release. Borrower hereby releases and exculpates Lender, its officers,
employees, agents, designees, attorneys, and accountants from any liability
arising from any acts under this Agreement or in furtherance thereof, whether of
omission or commission, and whether based upon any error of judgment or mistake
of law or fact, except for gross negligence or willful misconduct. In no event
shall either party have any liability to the other for lost profits or other
special or consequential damages.
 
9.3 Borrower shall execute and deliver to Lender the Power of Attorney attached
as Exhibit 9.3 hereto provided that, notwithstanding anything to the contrary
therein, the exercise by Lender of such Power of attorney shall be subject to
the limits of Section 9.1 above.
 
10.   Affirmative Covenants.
 
10.1 Until full payment of the Obligations and termination of this Agreement,
Borrower shall:
 
10.1.1 At such times as Lender may request and in the manner specified by
Lender, Borrower shall deliver to Lender original invoices, agreements, proof of
rendition of services and delivery of goods and other documents evidencing or
relating to the transactions which gave rise to any of the Collateral, together
with customer statements, schedules describing the Collateral and confirmatory
assignments to Lender thereof, in form and substance satisfactory to Lender, and
duly executed by Borrower.
 
 
 
18

 
 
10.1.2 At all times during the term of this Agreement, Borrower shall be
obligated to maintain its factoring relationship with Factor, submit all
invoices issued for sales of Inventory to the Factor within three days of
creation to the extent such invoices are required to be submitted to Factor
under the Factoring Documents, and remit the proceeds of all Accounts as well as
all other proceeds from the sale of Inventory to Factor if required under the
Factoring Documents or, upon the occurrence of Event of Default and to the
extent such payment is not required to be remitted to Factor under Factoring
Documents, to Lender. Borrower shall not in any way interfere with the
notification instructions provided by Factor to its customers, and shall at all
times be in full compliance with the terms of the Factoring Documents.
 
10.1.3 Immediately advise Lender, in writing, of the assertion of any Third
Party Claim.
 
10.1.4 Furnish to Lender, in form and substance satisfactory to Lender:
 
(a) Weekly, a report summarizing all Inventory, including a detailed synopsis
and description of the Inventory warehoused by Borrower at the time the report
is generated.    
 
(b) Delivered by email, copies of any reports provided by Borrower to Factor
under the Factoring Documents, and such other reporting regarding Accounts
and/or credit card receipts, as Lender may from time to time request.
 
(c) Promptly (and in any event within 5 days) after filing its 10-K with the
Securities and Exchange Commission or, if no such filing shall be required,
within 90 days after the end of each fiscal year of Borrower:
 
(i) A complete copy of Borrower's financial statements, including but not
limited to (a) the management letter, if any, (b) the balance sheet as of the
close of the fiscal year, and (c) the income statement for such year, together
with a statement of cash flows, prepared by a Borrower, and
 
(ii) A statement certified by the chief financial officer of Borrower that
Borrower is in compliance with all the terms, conditions, covenants and
warranties of this Agreement.
 
(d) No later than 30 days after the close of each month (an “Accounting
Period”):
 
(i) Borrower's balance sheet as of the close of such Accounting Period and its
income statement for such Accounting Period and year to date, in each case
setting in comparable form, as applicable, the figures of the corresponding
Accounting Period for the previous fiscal year, certified by Borrower's chief
financial officer as being complete, correct, and fairly representing its
financial condition and results of operations.
 
 
 
19

 
 
(e) Tax Returns. Copies of Borrower's:
 
(i) Federal income tax returns, and any amendments thereto, within ten days of
the filing thereof with the Internal Revenue Service (or similar Canadian
governmental authority); and
 
(ii) Federal payroll tax returns within ten days of filing, together with proof,
satisfactory to Lender, with proof that all taxes (and all other statutory
required remittances) have been paid.
 
(f) Reserved.
 
(g) As soon as available but not later than 30 days before the end of each
fiscal year of Borrower, an annual operating budget (including monthly balance
sheet, statement of income and retained earnings, and statement of cash flows),
for the following fiscal year, along with a comparison to the prior year;
 
(h) Inventory Reports. A listing of all Borrower's Inventory, based upon a
physical count taken by Borrower every three months or whenever requested by
Lender and a slow moving Inventory report or Inventory aging upon request by
Lender.
 
10.1.5 Inspections.
 
(a) During usual business hours, permit Lender, without notice to Borrower, to
periodically:
 
(i) Have access to all premises where Collateral is located for the purposes of
inspecting (and removing, if after the occurrence and during the continuance of
an Event of Default) any of the Collateral,
 
(ii) To inspect, audit, make copies of, and make extracts from Borrower's
records as Lender may request,
 
(iii) To have a third party selected by Lender examine and inspect the
Collateral, at the sole cost of Borrower.
 
Notwithstanding the foregoing, so long as no Event of Default has occurred,
Borrower shall not be liable for the cost of more than three such inspections in
any calendar year.
 
(b) Without expense to Lender, Lender may use any of Borrower's personnel,
equipment, including computer equipment, programs, printed output and computer
readable media, supplies and premises for the collection of accounts and
realization on other Collateral as Lender, in its sole discretion, deems
appropriate.
 
 
 
20

 
 
10.1.6 Indemnification. Indemnify and save Lender harmless from any and all
liability with respect to any Third Party Claim, including the costs incurred in
the defense thereof except where such liability is determined, pursuant to a
final, non-appealable order issued by a court of competent jurisdiction, to have
resulted from Lender’s gross negligence or willful misconduct; provided, that to
the extent Lender intends to seek indemnity from Borrower for the same, Lender
shall use commercially reasonable efforts to notify Borrower in writing before
incurring any cost or expense to settle or defend a Third Party Claim.
 
10.1.7 Enforcement of Judgments. Reimburse Lender for all costs and expenses,
including reasonable attorneys' fees (at the usual and customary rates for
services actually rendered), which Lender incurs in enforcing any judgment
rendered in connection with this Agreement. This provision is severable from all
other provisions hereof and shall survive, and not be deemed merged into, such
judgment.
 
10.1.8 Taxes and Expenses Regarding Borrower's Assets.
 
(a) Make timely payment when due of all taxes, assessments, contributions and
other statutory remittances required of Borrower. If Borrower fails to make any
such payment or deposit or furnish proof of such payment immediately upon
Lender's request, Lender may, in its sole discretion and without notice to
Borrower:
 
(i) Make payment of the same or any part thereof; or
 
(ii) Set up such reserves against the Obligations as Lender deems necessary to
satisfy the liability therefore, or both.
 
(b) Lender may conclusively rely on statements of the amount owing or other
official statements issued by the appropriate governmental agency. Any payment
made by Lender shall constitute neither:
 
(i) An agreement by Lender to make similar payments in the future; nor
 
(ii) A waiver by Lender of any default under the Loan Documents. Lender need not
inquire into, nor contest the validity of, any expense, tax, statutory required
remittance, security interest, encumbrance or lien, and the receipt of the usual
official notice requiring the payment thereof shall be conclusive evidence that
the same was validly due and owing.
 
10.1.9   Give Lender written notice immediately upon forming an intention to
change its name, state of organization or form of business organization.
 
 
 
21

 
 
10.1.10 Maintenance of Insurance.
 
(a) The Borrower will maintain with financially sound and reputable insurers
insurance reasonably acceptable to Lender with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas. Such insurance shall be in such minimum amounts, but in no
case less than the Advances made by Lender, that the Borrower will not be deemed
a co-insurer under applicable insurance laws, regulations, and policies and
otherwise shall be in such amounts, contain such terms, be in such forms and be
for such periods as may be reasonably satisfactory to the Lender. In addition,
all such insurance shall be payable to the Lender under a Lender Loss Payable
Endorsement. Without limiting the foregoing, the Borrower will:
 
(i) Keep all of its physical property insured with casualty or physical hazard
insurance on an “all risks” basis, with broad form flood and earthquake coverage
and electronic data processing coverage, with a full replacement cost
endorsement and an “agreed amount” clause in an amount equal to 100% of the full
replacement cost of such property;
 
(ii) Maintain all such workers' compensation or similar insurance as may be
required by law; and
 
(iii) Maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury,
death, or property damage occurring, on, in or about the properties of the
Borrower; business interruption insurance; and product liability insurance.
 
(b) In the event that Borrower fails to maintain such insurance, Lender may
obtain such insurance at Borrower’s expense, and, after an Event of Default, to
adjust or settle any claim or other matter under or arising pursuant to such
insurance or to amend or cancel such insurance.
 
10.1.11   Borrower hereby permits Lender at any time to access electronically
information concerning any accounts maintained by Borrower with any bank or
other financial institution so long as such access is in furtherance of, or to
monitor compliance with, the terms of this Agreement, and Borrower shall provide
Lender with all necessary access codes, passwords and the like to carry out the
provisions hereof.
 
10.2  Borrower waives any claim it may now have against Lender arising out of
any unauthorized filing of any Financing Statement by Lender.
 
10.3 In the event any payments that are the proceeds of Collateral come into
Borrower’s possession, Borrower will hold the same in trust and safekeeping, as
the property of Factor or Lender, and promptly (but in any event within three
business days) turn over such payment, in kind when possible, or by wire
transfer otherwise, to Factor if required under the Factoring Documents or, upon
the occurrence of Event of Default and to the extent such payment is not
required to be remitted to Factor under Factoring Documents, to the Lender.
 
 
 
22

 
 
10.4 Borrower shall ensure that Lender at all times has a list of all Borrower’s
deposit accounts.
 
11.   Negative Covenants. Borrower will not:
 
11.1 Negative Pledge. Hereafter grant any lien upon the Collateral except in
favor of Lender, Factor or in respect of the Drexler Transaction (to the extent
such lien is subject to a Subordination Agreement).
 
11.2 Mergers, etc. Enter into any acquisition or sale, merger, consolidation,
reorganization, or recapitalization, or reclassify its capital stock, or
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business, property, or assets, whether now owned or hereafter acquired, or
acquire by purchase or otherwise all or substantially all of the properties,
assets, stock, or other evidence of beneficial ownership of any entity.
 
11.3 Transfer of Assets. Enter into any transaction not in the ordinary and
usual course of Borrower’s business, including the sale, lease, or other
disposition of, moving, relocation, or transfer, whether by sale or otherwise,
of any of Borrower’s properties, assets (other than sales of Inventory to buyers
in the ordinary course of business, as defined in the UCC or Personal Property
Security Act, as applicable; provided, however, that a sale of Inventory shall
not be considered a sale to a buyer in the ordinary course of business in the
event that the Borrower is indebted to the buyer).
 
11.4 Suspension of Business. Suspend or go out of a substantial portion of its
business.
 
11.5 Debt. Incur debt or contingent obligations, other than debt incurred
hereunder and trade debt incurred in the ordinary course of business, or
guaranty the debt of any other entity or individual.
 
11.6 No Dividends or Distributions. Borrower will not make any distribution or
declare or pay any dividends (in cash or in stock) on, or purchase, acquire,
redeem or retire any of its common stock, membership or partnership interests,
of any class, whether now or hereafter outstanding without prior written consent
of Lender. Absent an Event of Default, Borrower may, upon prior written notice
to Lender, make distributions to its shareholders or members in the ordinary and
usual course of Borrower’s business to satisfy such shareholder’s or member’s
tax liability on income of Borrower which is allocated to such shareholder or
member.
 
11.7  Sale of Inventory to Non-Credit Approved Customers. The Borrower agrees
that all Accounts, whether credit approved or not, shall be assigned to the
Factor. In the event Accounts are not funded by the Factor, Borrower agrees to
immediately remit to Lender upon Lender’s demand, any sums needed to eliminate
any deficit in the Borrowing Base Certificate. Lender may, but is not obligated
to, grant the same amount of credit as granted by Factor to each customer which
credit approvals are subject to change without notice at Lender’s sole
discretion.
 
 
 
23

 
 
11.8 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction (either individually or in the aggregate) with
any affiliate of Borrower, except for (a) transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated entity or individual, (b) the loan payable from Borrower to
Ryan Drexler, and collateral security granted by Borrower to Ryan Drexler
therefor (the “Drexler Transaction”) in the approximate principal amount
outstanding, as of March 31, 2017, of $17,000,000 and (c) salary and
compensation payable to such affiliates, in the ordinary course of business and
consistent with the historical practices of Borrower, as an officer or employee
of Borrower
 
11.9 Leased Locations or Warehouses. The Borrower will not store or locate any
Inventory or other Collateral in any leased premises or third party warehouse
unless the landlord or warehouseman, as the case may be, of such leased premises
or warehouse, as the case may be, enter into a landlord waiver or warehouseman’s
waiver, as the case may be, in favor of and in form acceptable to Lender.
 
11.10   Sales Below Cost. The Borrower shall not sell Inventory to any customer
below the Borrower’s cost without the prior written consent of Lender.
 
11.11 Deposit Accounts. Borrower will not maintain any deposit accounts, other
than deposit accounts existing as of the date hereof and disclosed to Lender in
writing, without the prior consent of Lender.
 
12.   Events of Default. Each of the following events or conditions shall
constitute an “Event of Default”:
 
12.1   Borrower defaults in the performance of any payment obligation due
hereunder, or under any representation, covenant or warranty hereunder;
 
12.2 (a) Borrower defaults under any other material agreement which,
individually or in the aggregate with all other material agreements under which
Borrower may be in default, involve monetary liability on the part of Borrower
in excess of $100,000; provided, that defaults disclosed in the Prior Filings
shall be excluded from this clause (a) to the extent such disclosures are true
and correct in all material respects and present fairly, in all material
respects, the nature and extent of such defaults; (b) Borrower defaults under
the Factoring Documents and such default continues beyond any cure period
applicable thereunder or (c) the Factoring Documents are terminated without the
written consent of Lender;
 
12.3   Any entity shall have or acquire right in the Collateral which are
superior to Lender’s rights, other than as contemplated by the Intercreditor
Agreement or a result of Lender’s intentional acts;
 
 
 
24

 
 
12.4   Borrower fails to cure the breach of any Obligation other than a payment
obligation within three days after notice thereof is sent by Lender to Borrower;
 
12.5   Borrower is in default with respect to any present or future agreement
with Lender;
 
12.6   The Obligations at any time exceed the Allowable Amount, and such default
is not cured within 2 days after Lender notifies Borrower of the same;
 
12.7   An order for relief is entered against any Obligor by any United States
Bankruptcy Court or any Insolvency Proceeding is brought against any Obligor; or
any Obligor does not generally pay its debts as they become due (within the
meaning of 11 U.S.C. 303(h) as at any time amended, or any successor statute
thereto or pursuant to any relevant Canadian Insolvency Legislation, as
applicable); or any Obligor makes an assignment for the benefit of creditors; or
any Obligor applies for or consents to the appointment of a custodian, receiver,
trustee, or similar officer for it or for all or any substantial part of its
assets, or such custodian, receiver, trustee, or similar officer is appointed
without the application or consent of any Obligor; or any Obligor institutes (by
petition, application, answer, consent, or otherwise) any bankruptcy,
insolvency, reorganization, moratorium, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application, or otherwise) against any Obligor; or any judgment, writ, warrant
of attachment, execution, or similar process shall be issued or levied against a
substantial portion of the property of any Obligor;
 
12.8   An adverse change occurs with respect to the financial condition or
operations of Borrower which results in a material impairment of the prospect of
repayment of the Obligations;
 
12.9   A sale, hypothecation or other disposition is made of twenty percent or
more of the beneficial interest in any class of voting stock of Borrower;
 
12.10   Any Guarantor defaults in the performance of its obligations to Lender
or shall notify Lender of its intention to rescind, modify, terminate or revoke
its guaranty or it shall cease to be in full force and effect for any reason
whatsoever;
 
12.11   Any of the Key Employees fails to devote, during any one month, such
efforts as necessary to perform the duties customarily associated with the
office or title held by such Key Employee, or any of the Key Employees ceases to
be employed by Borrower in the capacity that such employee held as of the date
of this Agreement;
 
12.12   Any provision of this Agreement or any of the Loan Documents ceases, for
any reason, to be valid and binding on Borrower.
 
12.13  A default by the Borrower under its leases for real property where any
Collateral is kept, stored or maintained.
 
 
 
25

 
 
13.   Remedies.
 
13.1   Upon the occurrence of any Event of Default all Obligations shall
thereafter accrue interest at the Default Rate and Lender may:
 
13.1.1 Declare this Agreement terminated;
 
13.1.2 Declare all Obligations to be immediately due and payable, without
presentment, demand, protest, or notice of any kind, all of which are hereby
expressly waived by Borrower;
 
13.1.3 Take or bring, in the name of Lender or Borrower, all steps, actions,
suits or proceedings deemed by Lender necessary or desirable to effect
collection of or other realization upon any Collateral;
 
13.1.4 Change the address for delivery of Borrower’s mail to Lender and to
receive and open mail addressed to Borrower;
 
13.1.5 Execute, file and serve, in its own name or in the name of Borrower,
mechanics lien or similar notices, or claims under any payment or performance
bond for the benefit of Borrower.
 
13.1.6 Engage a consulting, turnaround or similar firm to conduct an operational
assessment of Borrower. Borrower shall (a) bear all fees, costs and other
expenses associated with such services and (b) cooperate with such firm in
carrying out such services.
 
13.2   BORROWER WAIVES ANY REQUIREMENT THAT LENDER INFORM BORROWER BY
AFFIRMATIVE ACT OR OTHERWISE OF ANY ACCELERATION OF BORROWER'S OBLIGATIONS
HEREUNDER. FURTHER, LENDER'S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT ANY
“DEFAULT” OR “PAST DUE” RATE SHALL NOT BE DEEMED A WAIVER BY LENDER OF ITS CLAIM
THERETO.
 
14.   Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Lender to exercise remedies in a commercially reasonable
manner, the Borrower acknowledges and agrees that it is not commercially
unreasonable for the Lender:
 
14.1   To not incur expenses to prepare Collateral for disposition or otherwise
to complete raw material or Work in Process into Finished Goods or other
finished products for disposition;
 
14.2   To fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of;
 
 
 
26

 
 
14.3   To fail to exercise collection remedies against any persons obligated on
Collateral or to remove liens or encumbrances on or any adverse claims against
Collateral;
 
14.4   To exercise collection remedies against any persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists;
 
14.5   To advertise dispositions of Collateral through publications or media of
general circulation, whether or not the Collateral is of a specialized nature;
 
14.6   To hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature;
 
14.7   To dispose of Collateral by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets;
 
14.8   To dispose of assets in wholesale rather than retail markets;
 
14.9   To disclaim all disposition warranties; or
 
14.10   To purchase insurance or credit enhancements to insure the Lender
against risks of loss, collection or disposition of Collateral or to provide to
the Lender a guaranteed return from the collection or disposition of Collateral.
 
14.11   Borrower acknowledges that the purpose of this Section 14 is to provide
non-exhaustive indications of what actions or omissions by the Lender would not
be commercially unreasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation upon the foregoing, nothing contained herein shall
be construed to grant any rights to the Borrower or to impose any duties on the
Lender that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 14.
 
15.   Proceeds and Expenses of Dispositions.
 
15.1   Borrower shall pay to the Lender on demand any and all expenses,
including reasonable attorneys' fees (at the usual and customary rates for
services actually rendered) and disbursements incurred or paid by the Lender in
protecting, preserving, defending priority or enforcing the Lender's rights
under or in respect of any of the Obligations or any of the Collateral. After
deducting all of said expenses, the residue of any proceeds of collection or
sale of the Obligations or Collateral shall, to the extent actually received in
cash, be applied to the payment of the Obligations in such order or preference
as the Lender may determine, notwithstanding contrary instructions received by
Lender from the Borrower or any other third party.
 
 
 
27

 
 
16.   Reserved.
 
17.   Fees and Expenses. Borrower agrees to reimburse Lender on demand for:
 
17.1   The actual amount of all costs and expenses, including attorneys' fees
(on a substantial indemnity basis), which Lender has incurred or may incur in:
 
17.1.1 Negotiating, preparing, or administering this Agreement and any documents
prepared in connection herewith;
 
17.1.2 Any way arising out of or in connection with this Agreement, including
based on tort, and whether or not arising out of a dispute which does not
involve Lender;
 
17.1.3 Protecting, preserving or enforcing any lien, security interest or other
right granted by Borrower to Lender or arising under applicable law, whether or
not suit is brought, including but not limited to the defense of any Avoidance
Claims;
 
17.2   The actual costs, including photocopying (which, if performed by Lender’s
employees, shall be at the rate of $.10/page), travel, and attorneys' fees and
expenses incurred in complying with any subpoena or other legal process
attendant to any litigation in which Borrower is a party; or
 
17.3   The actual amount of all costs and expenses, including attorneys' fees
(on a substantial indemnity basis), which Lender may incur in enforcing this
Agreement and any documents prepared in connection herewith, or in connection
with any federal or state insolvency proceeding or any insolvency proceeding
under any Canadian Insolvency Legislation commenced by or against Borrower,
including those (i) arising out the automatic stay, (ii) seeking dismissal or
conversion of the bankruptcy proceeding, (iii) opposing confirmation of
Borrower's plan thereunder or (iv) any other Insolvency Proceeding.
 
17.4 In the event that any Party finds it necessary to retain counsel in
connection with a:
 
17.4.1 Contract claim relating to the interpretation, defense, or enforcement of
this agreement, the prevailing Party shall recover its reasonable attorney’s
fees and expenses from the unsuccessful Party.
 
17.4.2 Claim other than a contract claim, then Lender shall recover its
attorney’s fees and expenses from Borrower, irrespective of the outcome of the
dispute, except to the extent such Claim is determined, pursuant to a final,
non-appealable order issued by a court of competent jurisdiction, to have
resulted from Lender’s gross negligence or willful misconduct.
 
17.5  In the event that Borrower asserts a claim against Lender, Borrower shall
do so in writing prior to and as a condition of the commencement of any
litigation by Borrower, setting forth the specific amount of Borrower’s claim
against Lender (the “Damage Claim”). If any dispute resolution process results
in a judgment against Lender of less than the Damage Claim, the court shall find
that Lender was the prevailing Party for the purposes of this Section.
 
 
 
28

 
 
17.6   It shall be presumed (subject to rebuttal only by the introduction of
competent evidence to the contrary) that the amount recoverable is the amount
billed to the prevailing Party by its counsel and that such amount will be
reasonable if based on the billing rates charged to the prevailing Party by its
counsel in similar matters.
 
18.   Termination.
 
18.1   This Agreement shall become effective upon the execution and delivery
hereof by Borrower and Lender and shall continue in full force and effect until
the end of the Initial Term.
 
18.2   This Agreement shall be automatically extended for successive Renewal
Terms unless (i) Borrower has given Lender at least ninety days’ and no more
than one hundred twenty days prior written notice before the end of the
Contractual Termination Date, or (ii) Lender has given Borrower at least sixty
days’ prior written notice, of their respective intention to have this Agreement
terminate.
 
18.3   Upon the Termination Date, the unpaid balance of the Obligations shall be
due and payable without demand or notice.
 
19.   Revocation of Borrower's Right to Sell Inventory Free and Clear of
Lender's Security Interest.
 
19.1 Lender may, upon the occurrence and during the continuance of an Event of
Default, revoke Borrower's right to sell Inventory free and clear of Lender's
security interest therein.
 
20.   No Lien Termination without Release
 
20.1 In recognition of the Lender's right to have its attorneys' fees and other
expenses incurred in connection with this Agreement secured by the Collateral,
notwithstanding payment in full of all Obligations by Borrower, Lender shall not
be required to record any terminations or satisfactions of any of Lender's liens
on the Collateral unless and until Complete Termination has occurred. Borrower
understands that this provision constitutes a waiver of its rights under §9-513
of the UCC and any comparable provisions in the Personal Property Security Act.
 
21.   Account Stated.
 
21.1 Lender shall render to Borrower a statement setting forth the transactions
arising hereunder either electronically or by mail. Each statement shall be
considered correct and binding upon Borrower, absent manifest error, as an
account stated, except to the extent that Lender receives, within thirty days of
such statement, written notice from Borrower of any specific exceptions by
Borrower to that statement.
 
 
 
29

 
 
22.   Retention of Records.
 
22.1 Lender shall retain any documents, schedules, invoices or other papers
delivered by Borrower only for such period as Lender, at its sole discretion,
may determine necessary, after which time Lender may destroy such records
without notice to or consent from Borrower.
 
23.   Notices to Third Parties.
 
23.1 Lender shall have the right at any time to give any Guarantor or
Subordinating Creditor notice of any fact or event relating to this Agreement,
as Lender may deem necessary or desirable in Lender's sole discretion,
including, without limitation, Borrower's financial condition. Borrower shall
provide to each Guarantor and Subordinating Creditor a copy of each notice,
statement or report required to be given to Lender hereunder.
 
24. Information to Participants.
 
24.1 Lender may furnish any financial or other information concerning Borrower,
or any of its subsidiaries, heretofore or hereafter provided by Borrower to
Lender, pursuant to this Agreement or otherwise, to any prospective or actual
purchaser of any participation or other interest in any loans made by Lender to
Borrower (whether under this Agreement or otherwise), to regulators,
accountants, other third parties, or to any prospective purchaser of any
securities issued or to be issued by Lender.
 
25.   Entire Agreement.
 
25.1 No promises of any kind have been made by Lender or any third party to
induce Borrower to execute this Agreement. No course of dealing, course of
performance or trade usage, and no parole evidence of any nature, shall be used
to supplement or modify any terms of this Agreement.
 
26.   Notice.
 
26.1   All notices shall be effective upon: (a) the sending of an email to one
of the email addresses below or (b) delivery to a recognized overnight delivery
service of a properly addressed notice, delivery prepaid, with instructions to
make delivery on the next business day. For purposes hereof, the addresses of
the Parties are as set forth below or as may otherwise be specified from time to
time in a writing sent by one Party to the other in accordance with the
provisions hereof. All notices to Lender shall be deemed given upon actual
receipt by a responsible officer of Lender.
 
26.2   The addresses of the Parties are as set forth below or as may otherwise
be specified from time to time in a writing sent by one Party to the other in
accordance with the provisions hereof:
 
 
 
30

 
 
BORROWERS
 
MusclePharm Corporation
 
Address:   4271 Ironton St. Denver, CO 80239
Attention:   Ryan Drexler
Phone Number:  (303) 653-2241
Fax Number:   (800) 490-7165
Email Address:  ryan.drexler@musclepharm.com
 
Canada MusclePharm Enterprises Corp
 
Address:   201-3390 South Service Road
Burlington, ON Canada Postal code L&N 3J5 
Attention:   Ryan Drexler
Phone Number:  888-241-0996
Fax Number:   800-610-9093
Email Address:  ryan.drexler@musclepharm.com
 
LENDER
 
Crossroads Financial Group, LLC
 
Address:  c/o The Forum at Stonecrest, LLC
11220 Elm Lane, Suite 200
Charlotte, NC 28277
Attention:  Portfolio Department
Email:   Lhaskin@crossroadsfinancial.com
 
With copy to:
 
Crossroads Financial, LLC, as servicing agent for Crossroads Financial Group,
LLC
Address:  6001 Broken Sound Parkway NW, Suite 620
Boca Raton, FL 33487
Attn:   Portfolio Department
Phone Number: 561-988-7098
Fax Number:  561-994-5558
Email:   lhaskin@crossroadsfinancial.com
 
 
31

 
 
27.   Counterparts.
 
27.1 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all signatures were upon the
same instrument. Delivery of an executed counterpart of the signature page to
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement, and any Party delivering such an
executed counterpart of the signature page to this Agreement by facsimile to any
other Party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other Party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.
 
28.   Amendment and Waiver.
 
28.1 Only a writing signed by all Parties hereto may amend this Agreement. No
failure or delay in exercising any right hereunder shall impair any such right
that Lender may have, nor shall any waiver by Lender hereunder be deemed a
waiver of any default or breach subsequently occurring. Lender’s rights and
remedies herein are cumulative and not exclusive of each other or of any rights
or remedies that Lender would otherwise have. In case any provision (or any part
of any provision) contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
enforceability shall not affect any other provision (or remaining part of the
affected provision) of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision (or part thereof) had never
been contained herein, but only to the extent it is invalid, illegal or
unenforceable.
 
29.   Governing Law.
 
29.1 This Agreement and all transactions contemplated hereunder and/or evidenced
hereby shall be governed by, construed under, and enforced in accordance with
the internal laws of the Chosen State.
 
30.   Venue.
 
30.1 Any suit, action or proceeding arising hereunder, or the interpretation,
performance or breach hereof, shall, if Lender so elects, be instituted in any
court sitting in the Chosen State, in the city in which Lender’s chief executive
office is located, or if none, any court sitting in the Chosen State
(“Acceptable Forums”). Borrower agrees that the Acceptable Forums are convenient
to it, and submits to the jurisdiction of the Acceptable Forums and waives any
and all objections to jurisdiction or venue. Should such proceeding be initiated
in any other forum, Borrower waives any right to oppose any motion or
application made by Lender to transfer such proceeding to an Acceptable Forum.
 
 
 
32

 
 
31.   WAIVER OF JURY TRIAL.
 
THE PARTIES HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS, WHETHER VERBAL OR WRITTEN, OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF LENDER RELATING TO THE ADMINISTRATION OF THE
TRANSACTION CONTEMPLATED HEREBY OR ENFORCEMENT OF THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE BORROWER HEREBY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO CLAIM OR RECOVER ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO,
ACTUAL DAMAGES. THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AGREEMENT AND
ENTER INTO THE TRANSACTION CONTEMPLATED HEREBY. 
 
32. ARBITRATION.
 
Notwithstanding anything to the contrary contained herein, any dispute arising
out of or in connection with this Agreement shall, at Lender’s discretion, be
settled exclusively and finally by arbitration conducted in the City of
Charlotte, North Carolina, under the commercial arbitration rules of the
American Arbitration Association (the “AAA”), such arbitration to apply the laws
of the State of North Carolina (without giving effect to conflicts of law
principles). The arbitration shall be conducted by three neutral arbitrators,
each Party selecting one arbitrator within thirty days after the date either
Party receives a written demand for arbitration from the other; the two
arbitrators shall then agree upon and appoint a third neutral arbitrator within
thirty days. Should a Party fail to appoint an arbitrator within the initial
thirty day period, the arbitration shall be conducted by the sole arbitrator
appointed; should both arbitrators fail to appoint the third arbitrator in the
second thirty day period, such arbitrator shall be appointed by the AAA. Nothing
in this arbitration provision shall be deemed to (i) limit the applicability of
any otherwise applicable statutes of limitation or repose and any waivers
contained in this instrument, agreement or document; or (ii) be a waiver by the
Lender of the protection afforded to it by 12 U.S.C. sec. 91 or any
substantially equivalent state law; or (iii) limit the right of the Lender
hereto (a) to exercise self-help remedies such as (but not limited to) setoff,
or (b) to foreclose against any real or personal property collateral, or (c) to
obtain from a court provisional or ancillary remedies such as (but not limited
to) injunctive relief, writ of possession or the appointment of a receiver. The
Lender may exercise such self-help rights, foreclose upon such property, or
obtain such provisional or ancillary remedies before, during or after the
pendency of any arbitration proceeding brought pursuant to this instrument,
agreement or document. Neither this exercise of self-help remedies nor the
institution or maintenance of an action for foreclosure or provisional or
ancillary remedies shall constitute a waiver of the right of any Party,
including the claimant in any such action, to arbitrate the merits of the
controversy or claim occasioning resort to such remedies.
 
 
 
33

 

 
 
33. Service Of Process.
 
33.1 Borrower agrees that Lender may effect service of process upon Borrower by
regular mail at the address set forth herein or at such other address as may be
reflected in the records of Lender, or at the option of Lender by service upon
Borrower’s agent for the service of process.
 
34.   Assignment.
 
34.1 Lender may assign its rights and delegate its duties hereunder. Upon such
assignment, Borrower shall be deemed to have agreed to such assignee and shall
owe the same obligations to such assignee and shall accept performance hereunder
by such assignee as if such assignee were Lender.
 
35.   Time of the Essence
 
35.1 It is agreed that time is of the essence in all matters herein.
 
36. Intercreditor Agreement.
 
36.1 As between Lender and Factor, the security interest granted to Lender
hereunder in the Collateral, and the exercise of rights and remedies by Lender
with respect to such Collateral, is subject to the terms and conditions of the
Intercreditor Agreement.
 
 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.
 
BORROWERS:  MusclePharm Corporation, a Nevada Corporation
 
By: /s/ Ryan Drexler  
      Name: Ryan Drexler
      Title: President and CEO
 
Canada MusclePharm Enterprises Corp., a Canada Corporation
 
By: /s/ Ryan Drexler  
      Name: Ryan Drexler
      Title: President and CEO
 
LENDER: Crossroads Financial Group, LLC, a North Carolina limited liability
company
 
By: /s/ Lee Haskin   
                                                                                        
       Name: Lee Haskin
       Title: CEO
 
 
 
 
34
